We deem it unnecessary to pass upon the contentions of the respective parties as to whether section 903 of the City Charter was violated by the petitioner on January 29, 1951. The court properly exercised its discretion in granting respondents’ application to reopen and serve an amended answer. It clearly appears therefrom that on February S, 1951, the petitioner refused to waive immunity in the actual presence of the Grand Jury. Thereupon, in any event, his employment by the City of New York terminated pursuant to the provisions of section 903. Order unanimously modified so as to provide that petitioner’s employment terminated on February 8,1951, and petitioner be paid his salary as a city employee for the period from January 29, 1951, to February 8, 1951. As so modified the order is affirmed. Settle order on notice. Present — Peck, P. J., Callahan, Breitel, Bastow and Bergan, JJ.